— Order and judgment unanimously affirmed, with costs. Memorandum: We agree that plaintiff’s complaint is time barred and fails to state a cause of action for the reasons stated in the comprehensive decision at Special Term, save one. Although plaintiff may have been negligent in failing to discover alleged irregularities in the bank statements and canceled checks enclosed therein, on this record we cannot conclude, as a matter of law, that plaintiff was negligent in the "making” of unauthorized signatures. Accordingly, Special Term should not have relied upon Uniform Commercial Code § 3-406 as an additional reason for dismissing plaintiff’s complaint. In all other respects, the order and judgment is affirmed for reasons stated at Special Term. (Appeal from order and judgment of Supreme Court, Erie County, Doyle, J. — dismiss complaint.) Present — Dillon, P. J., Callahan, Denman, Green and Pine, JJ.